Case 1:20-cv-06233-FB-RLM Document 1-1 Filed 12/23/20 Page 1 of 32 PageID #: 5




                             EXHIBIT A
FILED: RICHMOND COUNTY CLERK 02/24/2020 06:20 PM                                                                                                                                            INDEX NO. 150389/2020
         Case
NYSCEF DOC. NO.1:20-cv-06233-FB-RLM
                 1                  Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                     2 of 32 PageID #: 602/24/2020
                                                                              NYSCEF:




          Supreme             Court     of the       State       of New         York

          County         of Richmond
                                                                  ----------x
          PETER           GRANTON


                                                                                     SUMMONS                    WITH          VERIFIED                   COMPLAINT


                                                                                     Plaintiff.


                                       -against-                                                                                          Index     #:

                                                                                                                                          Date     Filed:

          LOWE'S              HOME           CENTERS,             LLC

                                                                                     Defendant.

                                                                                                          -x

                         Plaintiff      designates              RICHMOND                   county          as the        place             of trial.      The       basis        of the     venue      is

          plaiñtiff's         residence.            Plaintiff      resides           at 289        Lander          Avenue,                 Staten         Island,         New       York     10314



          TOTHEABOVENAMED                                       DEFENDANTS


                         YOU         ARE      HEREBY             SUMMONED                     to answer                the     complaint                 in this     action         and     to serve         a

          copy      of your          answer         on the       Plaintiff's         attorney         within           twenty             (20)     days      after        the     service      of this

          summons,              exclusive           of the      day     of service            or within           thirty           (30)     days         after      the     service         is complete

          if this       summons            is not     persona||y            delivered             to you        within         the         State       of New         York        and      in case     of

          your      failure      to answer,           judgment           will    be taken             against           you          by default             for the        relief     demanded              in

          the    annexed             complaint          with     interest        from        the    date         the     cause             of action         arose,         costs,

          disbursements,                 punitive         damages              and      atterñéys              fees.



          Dated:          Staten       Island,        New        York

                           February           24,    2020

                                                                                                  Yours,        etc.



                                                                                                    By:

                                                                                                                   JE mes             A. Mal               dy,     Esq
                                                                                                    LAW OFI                ICES            OF JA            ES      MALEADY,                ESQ,
                                                                                                    Attorneys                for     Plaintiff

                                                                                                    292        Nelson              Avenue

                                                                                                    Staten         Island,            New          York      10308

                                                                                                    Tel # (347)                452-3703

                                                                                           Fax#      (718)         317-5903

                                                                                           Email:      maleady@nyaccident.com



          To:    LOWE'S              HOME           CENTERS,              LLC,         %    CORPORATION                              SERVICE                COMPANY,                  80    State    Street,

          Albany,         NY      12207-2543




           Complaint            (Plaintiff       Name)                                                                                                                    Page      4 of 5




                                                                                                    1 of 6
FILED: RICHMOND COUNTY CLERK 02/24/2020 06:20 PM                                                                                                                             INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO. 1                  Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                    3 of 32 PageID #: 02/24/2020
                                                                             NYSCEF:  7




            SUPREME               COURT              STATE        OF NEW YORK

           COUNTY                OF RICHMOND


                                                                                                                       X


           PETER         GRANTON,


                                                                                   Plaintiff,

           -against-
                                                                                                  SUMMONS                   WITH       VERIFIED               COMPLAINT

                                                                                                  Index       #




           LOWE'S           HOME            CENTERS,              LLC


                                                                                   Defendant,


                            __                                                                                     X


                       The       Plaintiff,         PETER        GRANTON,                   by his       attcrñêys,           THE         LAW OFFICES                  OF JAMES

          MALEADY,               PC,      292       Nelson       Avenue,           Staten       Island,       New                     10308
                                                                                                                           York,                   allege      the     fô||cwiñg       on

          information            and      belief:




                                                                                   FIRST            CAUSE                  OF ACTION


               1.      On    or about                             26,      2017,      there       was      a store          operated
                                                  February                                                                                    by the        Defendant          and
                       located         at 2171          Forest     Avenue,            Staten        Island,         NY.


               2.      The       incident           occurred      on    February            26,    2017           at LOWE'S            HOME                                  LLC     at 2171
                                                                                                                                                     CENTERS,
                       Forest       Avenue,             Staten     Island,         NY.



               3.      The       Defêñdañt,             LOWE'S          HOME           CENTERS,                   LLC      were       the   sole     operators           of the      store
                       located         at 2171          Forest     Avenue,           Staten        Island,         NY.



               4.      Inside       the       defendañt's          store      at 2171           Forest      Avenue,              Staten       Island,       NY,      there   were       items
                       displayed            for     purchase        in aisles.



               5.      On    or about             February        26,      2017,      one       of the     aisles          was       Numbered           37.



               6.      On    or about             February        26,      2017,      Aisle       37 contaiñêd               tile.




          Complaint          (Plaintiff           Name)                                                                                                     Page       1 of 5




                                                                                                2 of 6
FILED: RICHMOND COUNTY CLERK 02/24/2020 06:20 PMINDEX                                                                                                                                            NO. 150389/2020
    Case
NYSCEF    1:20-cv-06233-FB-RLM
       DOC.  NO. 1             Document 1-1 Filed 12/23/20 RECEIVED
                                                           Page 4 of NYSCEF:
                                                                     32 PageID #: 8
                                                                             02/24/2020




              7.       The tile         was       stacked             in boxes             on the            shelves         in Aisle           37.



              8.      The       tile was         stacked              by employees                      and/or            agents         of the        Defendant,                   LOWE's               HOME
                      CENTERS,                   LLC.



             9.      There           was       no one           other         than        the        Defendant's               erñpicyees                and/or          agents              that      were
                     charged            with        stacking            the       boxes          of tile        in Aisle         37.



             10. The            plan       or method                 used      to stack               the      boxes        of tile       in Aisle           37      was        determined                    by
                     Defendant's                 agents           and/or            employees.



              11. There              was       no one           other         than        the        Defeñdañt's               employees                 and/or          agents              who         were

                     charged            with        stacking            the       boxes          of tiles           in Aisle       37 on the                 date      of the         occurrence.



              12. On          the      date      of the         accident,                the     Plaintiff          was     at the        location             of the         accident              at the

                     invitation            of and/or            with        the      kñ0wiedge,                    permission             and         consent            of the            Defendants.



             13.     On,        before,          and      after       the      date        of the           accident,            the     Defendants                  owned,               Operated,

                     maintaiñêd,                 controlled,             managed,                     supervised,                took     care         of,     repaired,             inspected                and        had

                     a duty          to operate,                manage,              maiñtain,               supervise,                take     care         of,    control,          repair,           inspect           the

                     place          where,          the      instrumentalities                        by which             and     the        persons              through           which            the     aforesaid

                     accident              happened.



             14. The            Defendant                 and     its agents,                  servants,            employees                  and/or          persons              for     which           the

                     Defendañt                are      vicariously                liable         were        negligent,            careless,             reckless,              grossly               negligent,

                     willful,        wanton            and      otherwise                 culpable             and        deserving             of blame               in the        ownership,

                     operation,               control,          maintenance,                         mañagement                  control         and          repair         of the         place           where,        the

                     instrumentelities                     by which                and         the     persons            through             which          the     aforesaid               accident

                     happened;                 in creating,              causing,                and        permitting            the     merchandise                    in Aisle             37,      the        boxes         of

                     tiles,         to come         be and            remain              in an unreasonably                           dangerous,                  defective               and      unsafe

                     condition,               in knowing               of the        same,             having           an ample              opportunity               to correct                it yet      failing         to
                     do       so;    in having             acted        in reckless                   disregard            for the        safety         of others;                 in permitting                  a

                     nuisance              to come              be    and         remain             on the         premises;             in failing           to warn              the      Plaintiff         of the

                     same;           in failing           to safeguard                   the     condition;;               in performing                 work          labor         and         services              in a

                     negligent              manner;             in failing           to hire           and      train      competent               persons              to perform                  work          on the

                     premise            and       manage               the     same;             res        ipsa     loquitur;          in viciating                statutes,             rules,        regulations,
                     customs               and      usages            that        this     court        will       take    judicie!           notice         at the          time         of trial;         in being

                     otherwise                culpable            and        blameworthy.



             15. The            limitations             of liabi|ity           set       forth        in Article          16 of the            CPLR            do      not     apply          because              one        or

                     more           of the       exceptions                 found          in CPLR                 1602     applies.




         Complaint            (Plaintiff                                                                                                                                        Page           2 of 5
                                                 Name)



                                                                                                 3 of 6
FILED: RICHMOND COUNTY CLERK 02/24/2020 06:20 PM                                                                                                                                       INDEX NO. 150389/2020
         Case
NYSCEF DOC. NO.1:20-cv-06233-FB-RLM
                 1                  Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                     5 of 32 PageID #: 902/24/2020
                                                                              NYSCEF:




                16. The        Plaintiff           suffered           injuries,        pain,      suffering,              loss       of enjoyment              of life,     a serious           injury
                       and     other          damages             and      adverse             consequences                      as a direct            and    proximate          result         of the

                       aforesaid              culpable           conduct          of the       Defendants.



                17. The        Defeñdañt,                 LOWE'S              HOME             CENTERS,                  LLC       is a corporation                 organized          and      existing

                       by virtue          of the         laws      of the        State     of North               Carolina            and      registered        to do      busiñêss            in The

                       State     of New              York.



                18. The        defendant,                LOWE'S               HOME         CENTERS,                      LLC      designates             The     Secretary             of State          as

                       agent       for     service           of process            and     provides               an address                of CORPORATION                       SERVICE

                       COMPANY,                  80      State      Street,        Albany,          NY           12207-2543.



                19.    The       amount              of damages               sought           exceeds             the    jurisdictional             limits     of all lower           courts
                       which       would           otherwise              have     jurisdiction.




                       WHEREFORE,                        the      Plaintiff       respectfully              request            that      the    Court       grant      a judgment            against


          the   defendants               on     all causes            of action          for    ccrapêñsatory                     damages            in an      amount          to be


          determined           by a jury             at the       trial    of this       action       together             with       interest       from       the     date     the     cause           of


          action      accrued,           costs,        disbursements,                    punitive           damages                and      attorney's         fees.


           Dated:      Staten            Island,          New         York

                        February               24,     2020




                                                                                     Yours,                 c.




                                                                                     LAW          O      FICES              OF           AMES           MALEADY,                PC

                                                                                                        ttorneys               for     Plaintiff

                                                                                                      292         Nelson             Avenue

                                                                                                      Staten             Island,         NY        10308

                                                                                                      Tel        # (347)          452-3703

                                                                                                      Fax         # (718)            317-5903

                                                                                                      Email:             maleady@nyaccident.com




          Complaint          (Plaintiff          Name)                                                                                                               Page       3 of 5




                                                                                                      4 of 6
FILED: RICHMOND COUNTY CLERK 02/24/2020 06:20 PM                                                                                                                INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO. 1                  Document 1-1 Filed 12/23/20 Page RECEIVED
                                                                    6 of 32 PageID #: 10
                                                                              NYSCEF:  02/24/2020




                                                                      VERIFICATION




        STATE        OF NEW YORK                   )
                                                             :

        COUNTY              OF RICHMOND)


                     I,                                h    Jh                        , being               sworn,          say:
                                                                                                  duly




                     I am a                                                             in the     within         action;       I have        read     the



        foregoing_
                                      M                                (,t h                                        and      know       the    contents



        thereof,      the     same     is true     to my own          kñcwledge,          except         as to matters              therein          stated    to



        be alleged          upon     information           and   belief,       and   as to those         matters            I believe     them         to be



        true.




                                                                                      Signature




        Sworn        to before       me on                                                       , 20       2




        Notar        Public
                                                                                                                     JAMES AMALEADY
                                                                                                                NotaryPublic.StateotNewYork




                                                                                      @
                                                                                                                       No.02MA5028822
                                                                                                                 Qualitiedin Richmond County




                                                                                        5 of 6
FILED: RICHMOND COUNTY CLERK 02/24/2020 06:20 PM                                                                                         INDEX NO. 150389/2020
        Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  1                 Document 1-1 Filed 12/23/20 Page RECEIVED
                                                                    7 of 32 PageID #: 11
                                                                              NYSCEF:  02/24/2020




          SUPREME         COURT           STATE       OF NEW YORK


          COUNTY        OF RICHMOND


                                                                                              X


           PETER       GRANTON,


                                                               Plaintiff,


          -against-


                                                                            Index     #




          LOWE'S        HOME          CENTERS,        LLC


                                                               Defendant,


                                                                                          X




                                  ____


                                                  SUMMONS        WITH       VERIFIED               COMPLAINT


                                                                                                                                         __

                               Rule      130-1.1(a)     Comp|iance:




                                                                            LAW       OFFICES                OF       JAMES   MALEADY,        PC

                                                                            Attomeys              for    Plaintiff

                                                                            292      Nelson             Avenue

                                                                            Staten        Island,          NY        10308

                                                                            Tel   # (347)           452-3703

                                                                            Fax      # (718)            317-5903

                                                                            Email:        maleady@nyaccident.com




           Complaint     (Plaintiff      Name)                                                                                Page   5 of 5




                                                                            6 of 6
FILED: RICHMOND COUNTY CLERK 06/02/2020 05:00 PM                                                        INDEX NO. 150389/2020
        Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  2                 Document 1-1 Filed 12/23/20 Page RECEIVED
                                                                    8 of 32 PageID #: 12
                                                                              NYSCEF:  06/02/2020


                    AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

     SUPREME COURT                                                                    Purchased/Filed: February 24, 2020
     STATE OF NEW YORK, COUNTY OF RICHMOND                                                    Index # 150389/2020



                                                       Peter Granton                                           Plaintiff

                                                          against
                                             Lowe's Home Centers, LLC                                          Defendant


     STATE OF NEW YORK
                                             SS.:
     COUNTY OF ALBANY

                          Felix Correa                          _, being duly sworn, deposes and says: deponent is over
     the age of eighteen (18) years; that on                   May 20, 2020 , at 9:30 AM , at the office of the

     Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

                                               Summons and Verified Complaint
                                                                                                                           on

                                                  Lowe's Home Centers, LLC                                                 the

     Defendant in this action, by delivering to and leaving with                     Colleen Banahan

     AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of

     the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that

     at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was

     made pursuant to Section 303 Limited Liability Company Law^Deponent-furtber says that deponent knew the

     person so served as aforesaid to^be-trfe agent in the Office of the Secretary of State o/the State of New York, duly

     authorized to accept^uch service on behalf of said defendant




     Description of the person served: Approx. Age: 35-40^^ Approx. Wt: Over 200 Approx. Ht: 5' 4" - 5' 8'
     Color of skin: White




                            SltOTT SCHUSTER
                     NOTARY PU&WerSTATE OF NEW YORK                                            Felix Correa
                             NO. 01SC6308636
                       QUALIFIED IN ALBANY COUNTY
                     COMMISSION EXPIRES JULY 28 2022                                      Attny's File No.
                                                                                     Invoice'Work Order # S1839462
                                   Servico. Inc.. P.O. Box 871. Albany. NY 12201
                                                                    1 of 1
FILED: RICHMOND COUNTY CLERK 07/15/2020 01:47 PM                                                                                                                INDEX NO. 150389/2020
         Case
NYSCEF DOC. NO.1:20-cv-06233-FB-RLM
                 3                  Document 1-1 Filed 12/23/20 Page 9RECEIVED
                                                                       of 32 PageID #: 1307/15/2020
                                                                               NYSCEF:




          STATE         OF    NEW YORK
          SUPREME             COURT             :   COUNTY               OF RICHMOND




          PETER        GRANTON,


                                                                              Plaintiff,                            VERIFIED               ANSWER
          v.
                                                                                                                    Index     No.:        150389/2020
          LOWE'S           HOME          CENTERS,                 LLC,


                                                                              Defendant.




                     Defendant,             Lowe's                Home       Centers,          LLC       (hereinafter          "Lowe's"),               by      its     attorneys,



          Goldberg         Segalla       LLP,       for     its   Answer        to the     Plaintiff's       Verified       Complaint,          responds              as follows:


                      1.          Lowe's            admits        the    allegations        contained        in paragraph            1 of the        Verified         Complaint.


                     2.           Lowe's            denies         having      knowledge            or   information         sufficient         to     form      a belief      as to


          the   allegations          contained            in paragraph          2 of the      Verified       Complaint.


                      3.          Lowe's            admits        the    allegations        contained        in paragraph            3 of the        Verified         Complaint.


                     4.           Lowe's            admits        the    allegations        contained        in paragraph            4 of the        Verified         Complaint.


                      5.          Lowe's            admits        the    allegations        contained        in paragraph            5 of the        Verified         Complaint.


                      6.          Lowe's            denies         having      knowledge            or   information         sufficient         to     form      a belief      as to


          the   allegations          contained            in paragraph          6 of the      Verified       Complaint.


                     7.           Lowe's            denies         having      knowledge            or   information         sufficient         to     form      a belief      as to


          the   allegations          contained            in paragraph          7 of the      Verified       Complaint.


                      8.          Lowe's            denies         having      knowledge            or   information         sufficient         to     form      a belief      as to


          the   allegations          contained            in paragraph          8 of the      Verified       Complaint.


                      9.          Lowe's            denies         having      knowledge            or   information         sufficient         to     form      a belief      as to


          the   allegations          contained            in paragraph          9 of the      Verified       Complaint.




          26098767.v1


                                                                                           1 of 8
FILED: RICHMOND COUNTY CLERK 07/15/2020 01:47 PM                                                                                                                                              INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  3                 Document 1-1 Filed 12/23/20 Page 10 of 32 PageID
                                                                     RECEIVED       #: 14
                                                                               NYSCEF:  07/15/2020




                        10.         Lowe's                denies          having          knowledge                   or    information                  sufficient           to    form       a belief           as to


          the    allegations            contained            in paragraph                     10 of the           Verified          Complaint.


                        11.         Lowe's                denies          having          knowledge                   or    information                  sufficient           to    form       a belief           as to


          the    allegations            contained            in paragraph                     11 of the           Verified          Complaint.


                        12.         Lowe's                denies          having          knowledge                   or    information                  sufficient           to    form       a belief           as to


          the    allegations            contained            in paragraph                     12 of the           Verified          Complaint.


                        13.         Paragraph                 13        of     the     Verified            Complaint                calls         for     legal       conclusions,                to     which       no


         response         is required.               To     the         extent         that     a response                 is required,             Lowe's            denies         having            knowledge


          or    information             sufficient           to     form             a belief          as to      the       allegations             contained             in       paragraph             13   of     the


          Verified        Complaint.


                        14.         Lowe's                 denies              the       allegations                  contained              in         paragraph              14      of      the        Verified


          Complaint.


                        15.         Lowe's                 denies              the       allegations                  contained              in         paragraph              15      of      the        Verified


          Complaint.


                        16.         Lowe's                 denies              the       allegations                  contained              in         paragraph              16      of      the        Verified


          Complaint.


                        17.         In     response               to paragraph                  17 of           the   Verified          Complaint,                  Lowe's           states       that     Lowe's


          Home         Centers,         LLC       was        and         is a foreign                 limited         liability       company                   organized            and      existing           under


          and     by    virtue      of      the      laws          of        the     State       of     North           Carolina,            with         its     principal           place        of     business


          located        at      1000      Lowe's             Boulevard,                      Mooresville,                  North           Carolina,              and        denies        the         remaining


          allegations          contained             in paragraph                     17 of the          Complaint.


                        18.         Lowe's                 denies              the       allegations                  contained              in         paragraph              19      of      the        Verified


          Complaint.




                                                                                                                  2
          26098767.v1


                                                                                                          2 of 8
FILED: RICHMOND COUNTY CLERK 07/15/2020 01:47 PM                                                                                                                                                         INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  3                 Document 1-1 Filed 12/23/20 Page 11 of 32 PageID
                                                                     RECEIVED       #: 15
                                                                               NYSCEF:  07/15/2020




                         19.                Lowe's                denies          the         allegations                  contained            in         paragraph                19         of        the      Verified


          Complaint.


                         20.                Lowe's              denies         each      and      every             other      allegation             of     the   Complaint                   not       hereinbefore



          specifically               admitted,                denied,          or otherwise                 controverted.


                   AS AND                   FOR           A     FIRST            SEPARATE                          AND        COMPLETE                       AFFIRMATIVE                                 DEFENSE,
                                                  LOWE'S                 ALLEGES,                       UPON              INFORMATION                              AND        BELIEF:


                         21.                The         injuries          and/or            damages                alleged         in    the    Verified            Complaint                   were            caused        in


          whole        or      in    part        by      the      culpable          conduct,                want      of      care      and    assumption                of    risk        on        the       part   of     the



          Plaintiff,         and         without            negligence,               fault      or want             of     care     on the         part     of Lowe's.


                               AS AND                   FOR           A SECOND                   SEPARATE                          AND         COMPLETE                       AFFIRMATIVE
                                    DEFENSE,                      LOWE'S                ALLEGES,                      UPON              INFORMATION                           AND              BELIEF:


                         22.                If   Lowe's               is found          liable         to    the     Plaintiff,          its   responsibility                 for        the        accident          is less


          than     fifty-one              percent              (51%)       of the        total         liability          assigned          to all     persons           liable          and,        therefore,            any


         recovery              by         the         Plaintiff          for       non-economic                        loss        against           Lowe's            should             be         limited          to      its


         percentage                 of    liability.


                   AS AND                 FOR            A THIRD                 SEPARATE                          AND        COMPLETE                        AFFIRMATIVE                                  DEFENSE,
                                                  LOWE'S                 ALLEGES,                       UPON              INFORMATION                              AND        BELIEF:


                         23.                The        Verified           Complaint               fails       to     state     a cause         of     action        against         Lowe's.


                               AS AND                   FOR         A FOURTH                     SEPARATE                          AND         COMPLETE                       AFFIRMATIVE
                                    DEFENSE,                      LOWE'S                ALLEGES,                      UPON              INFORMATION                           AND              BELIEF:


                         24.                The         Plaintiff's             injuries,         if        any,     were          caused       in         whole       or     in    part            by     a person           or


         persons            who          are     not     within          the    control          of Lowe's.




                                                                                                                      3
          26098767.v1


                                                                                                               3 of 8
FILED: RICHMOND COUNTY CLERK 07/15/2020 01:47 PM                                                                                                                                                     INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  3                 Document 1-1 Filed 12/23/20 Page 12 of 32 PageID
                                                                     RECEIVED       #: 16
                                                                               NYSCEF:  07/15/2020




                     AS AND                FOR           A FIFTH              SEPARATE                           AND         COMPLETE                            AFFIRMATIVE                           DEFENSE,
                                                 LOWE'S                ALLEGES,                        UPON                INFORMATION                               AND        BELIEF:


                          25.              That         pursuant         to       CPLR             §4545          and       other        applicable                sections       of     the        CPLR,        Lowe's


          is entitled             to    a set     off      against       the        amount             of     any        verdict         of     any      monies            collected           from         a collateral


          source          of payment               as set forth              in     said       law.


                     AS AND                FOR          A SIXTH                SEPARATE                          AND          COMPLETE                           AFFIRMATIVE                           DEFENSE,
                                                 LOWE'S                ALLEGES,                        UPON                INFORMATION                               AND        BELIEF:


                          26.              The      Plaintiff          has        failed          to mitigate              his     alleged            damages.


                             AS AND                FOR          A SEVENTH                           SEPARATE                        AND            COMPLETE                      AFFIRMATIVE
                                   DEFENSE,                   LOWE'S                    ALLEGES,                     UPON               INFORMATION                             AND            BELIEF:


                          27.              Upon            information                   and        belief,           the          underlying                 incident           and       alleged             resulting


          injuries          were        not     proximately                  caused           by      any        action       or inaction               of Lowe's.


                             AS AND                FOR          AN EIGHTH                           SEPARATE                        AND            COMPLETE                      AFFIRMATIVE
                                   DEFENSE,                   LOWE'S                    ALLEGES,                     UPON               INFORMATION                             AND            BELIEF:


                          28.              Plaintiff's             claims          are     barred           by     the      applicable                statutes        of    limitations.


                     AS AND                FOR          A NINTH                   SEPARATE                        AND            COMPLETE                          AFFIRMATIVE                         DEFENSE,
                                                 LOWE'S                ALLEGES,                        UPON                INFORMATION                               AND        BELIEF:


                          29.              In    the       event      the         Plaintiff           seeks         to     recover              a verdict            or judgment                against         Lowe's,


          then       said        verdict        or judgment                  must          exclude            or be reduced                     by     those        amounts            which          have      been,       or


          will     with          reasonable              certainty           replace              or indemnify                   the     Plaintiff,           in    whole        or    in part,         for     any     past


          or     future      medical              costs,      health          care,        life       care,       or other             economic             loss      or the      benefit            that     is offered


          or provided                  under      or in connection                       with       the       Patient         Protection                and        Affordable           Care         Act.


                                  AS AND                FOR         A TENTH                       SEPARATE                       AND            COMPLETE                      AFFIRMATIVE
                                   DEFENSE,                   LOWE'S                    ALLEGES,                     UPON               INFORMATION                             AND            BELIEF:


                          30.              To     the      extent       that         the      Plaintiff            fails     to        obtain         coverage             available           to    him      that     he      is


          eligible          to     obtain,         and/or           failed         to    take         reasonable                 steps        to     protect          himself          from         medical           costs,




                                                                                                                      4
          26098767.v1


                                                                                                                 4 of 8
FILED: RICHMOND COUNTY CLERK 07/15/2020 01:47 PM                                                                                                                                                                     INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  3                 Document 1-1 Filed 12/23/20 Page 13 of 32 PageID
                                                                     RECEIVED       #: 17
                                                                               NYSCEF:  07/15/2020




          health         care      or     life        care         costs,          or    to      avail         himself            of     the     resources,                    service             benefits,            and     coverage


          available             to him           under            the     Affordable                     Care         Act,        then         the      Plaintiff              failed         to     mitigate            his     damages


          and      cannot          recover                for     such        failure.


                          AS AND                 FOR              AN ELEVENTH                                   SEPARATE                         AND               COMPLETE                           AFFIRMATIVE
                                   DEFENSE,                        LOWE'S                       ALLEGES,                      UPON              INFORMATION                                        AND         BELIEF:


                          31.             With              regard            to     the        Plaintiff's             failure           to     mitigate                his        damages,              Lowe's               intends              to


          offer         proof       of     the            cost      of    premiums                      and       out-of-pocket                        limits           that         were          made           available              to        the


          Plaintiff             under          the         Affordable                    Care           Act,          and      will        offer           proof              of      the      medical              costs            that          the


          Plaintiff         will        not      incur            under        the       Affordable                    Care        Act.


                            AS AND                    FOR           A TWELFTH                              SEPARATE                         AND              COMPLETE                              AFFIRMATIVE
                                   DEFENSE,                        LOWE'S                       ALLEGES,                      UPON              INFORMATION                                        AND         BELIEF:


                          32.             If        the     Plaintiff              receives              or has         received               sums           of    money               in    settlement                of     the      claims


          asserted          herein,            Lowe's              is entitled                  to the         protection,               provisions,                    and        limitations               of    Section             15-108


          of    the      General              Obligations                   Law            of     the     State         of    New          York              in     reducing                 the     claim         of    the         Plaintiff


          against          Lowe's              by         the     amount                stipulated               in    the    Release,                 the         amount             of      consideration                    paid          for     it


                                                                                         defendants'
          or      the     amount               of     the         released                                              equitable                share             of     the        damages,                whichever                   is        the


          greatest.


                         AS AND                  FOR              A THIRTEENTH                                   SEPARATE                            AND           COMPLETE                            AFFIRMATIVE
                                   DEFENSE,                        LOWE'S                       ALLEGES,                      UPON              INFORMATION                                        AND         BELIEF:


                          33.             All             risks         and         dangers               at     the        time          and         place             set        forth       as      the        location              of         the



          happening                of the           incident             as alleged                in the         Verified             Complaint                    were           open,           obvious,             and     apparent.


                         AS AND                FOR               A FOURTEENTH                                     SEPARATE                           AND            COMPLETE                           AFFIRMATIVE
                                   DEFENSE,                        LOWE'S                       ALLEGES,                      UPON              INFORMATION                                        AND         BELIEF:


                          34.             Any               alleged                injuries              and/or             expenses                  resulted                from           the       pre-existing                     and/or


          unrelated             medical              conditions,                   injuries             or illnesses               of the            Plaintiff.




                                                                                                                              5
          26098767.v1


                                                                                                                       5 of 8
FILED: RICHMOND COUNTY CLERK 07/15/2020 01:47 PM                                                                                                                                                   INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  3                 Document 1-1 Filed 12/23/20 Page 14 of 32 PageID
                                                                     RECEIVED       #: 18
                                                                               NYSCEF:  07/15/2020




                         AS AND                FOR       A FIFTEENTH                                 SEPARATE                        AND           COMPLETE                         AFFIRMATIVE
                                  DEFENSE,                 LOWE'S                  ALLEGES,                        UPON                 INFORMATION                             AND           BELIEF:


                         35.            There         may      be     documentary                         evidence                exists         which       establishes               a complete              defense


          to this       action.


                         AS AND                FOR       A SIXTEENTH                                 SEPARATE                        AND           COMPLETE                         AFFIRMATIVE
                                  DEFENSE,                 LOWE'S                  ALLEGES,                        UPON                 INFORMATION                             AND           BELIEF:


                         36.            The      court      does       not         have        jurisdiction                  by     reason          of     improper            service          of process.


                     AS AND               FOR         A SEVENTEENTH                                       SEPARATE                         AND           COMPLETE                      AFFIRMATIVE
                                  DEFENSE,                 LOWE'S                  ALLEGES,                        UPON                 INFORMATION                             AND           BELIEF:


                         37.            Lowe's            reserves               the        right         to      amend             this         Answer            and         to     add       any       applicable


          affirmative             defenses         after       it has       had        the      opportunity                   to discovery                 all    facts    relevant             to this       action.



                         WHEREFORE,                         Lowe's               demands              judgment                 as follows:


                                        a.             Dismissing                  Plaintiff's              Verified               Complaint               herein,        or


                                        b.             Reducing                  Plaintiff's               recovery                in      the     proportion             to        which         the      Plaintiff's


          culpable             conduct,         assumption                  of      risk,           and     want         of        care          bears      to    the     culpable              conduct           which


          caused        the      Plaintiff's          damages;


                                        c.               Limiting            Plaintiff's                  recovery            for       non-economic                    loss        against        Lowe's          to the


         percentage               of   responsibility               attributed                 to    Lowe's,            if    that         percentage             is less           than      fifty-one        percent



          (51%),         and


                                        d.             Such         other         and       further            relief        as to this            Court         may      seem        just,      proper,         and


          equitable            together        with      the    costs            and    disbursements                         of this        action.




                                                                                                                    6
          26098767.v1


                                                                                                            6 of 8
FILED: RICHMOND COUNTY CLERK 07/15/2020 01:47 PM                                                                                                INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  3                 Document 1-1 Filed 12/23/20 Page 15 of 32 PageID
                                                                     RECEIVED       #: 19
                                                                               NYSCEF:  07/15/2020



          Dated:   Buffalo,          New        York
                   April       15,      2020


                                                                                        GOLDBERGSEGALLALLP




                                                                                        Kenneth         L.     Bostick,          Jr.,    Esq.

                                                                                     Attorney          for      Defendant
                                                                                     Lowe's            Home           Centers,          LLC
                                                                                        665     Main         Street

                                                                                        Buffalo,       New        York           14203-1425

                                                                                        (716)      566-5400


          TO:      James        Maleady,             Esq.
                   Law        Offices          of   James   Maleady,    P.C.

                   Attorney          for   Plaintiff
                   292     Nelson          Avenue
                   Staten       Island,         New     York    10308

                   (347)       452-3703




                                                                                 7
          26098767.v1


                                                                               7 of 8
FILED: RICHMOND COUNTY CLERK 07/15/2020 01:47 PM                                                                                                                               INDEX NO. 150389/2020
        Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  3                 Document 1-1 Filed 12/23/20 Page 16 of 32 PageID
                                                                     RECEIVED       #: 20
                                                                               NYSCEF:  07/15/2020




                                                                             ATTORNEY                         VERIFICATION



              STATE         OF NEW               YORK                   )
              COUNTY            OF ERIE                                 )    ss:




                           Kenneth            L. Bostick,         Esq.,         being          sworn,         deposes           and    says:


                           1.             I am a partner               with        the       law     firm     of Goldberg              Segalla         LLP,      attorneys         for    defendant


              Lowe's        Home        Centers,           LLC     in this           matter.


                           2.             I have        read     the        foregoing              Answer           and     either     know       the    contents             to be true        or they


              are    alleged    upon           information              and        belief,         and      as to those          matters,        I believe           them      to be true        based


              upon      the materials             supplied        by        and      discussions              with        defendant.


                           3.             The         reason     this        verification                is   made         by    deponent          and        not     by      defendant         is   that


              defendant's          corporate             headquarters                 and          residences         are       not    located      in    the        County       of     Erie    where


              depuñeñt's        law          office      is located,           or in the            County          of Richmond,               where      this       action     is venued.




                                                                                                                          Kenneth        L. Bostick,           Jr.


              Sworn   to           fore       me this
              15d'
                   day o             pril,      2020.

                                                                                                                                                     SARAH A. WEISHEIT
                                                                                                                                                 NOTARYPUBLIC.STATE0FNEWYORK
                                                                                                                                                    Qualified in ChautauquaCounty
                                   IC                                                                                                             CommissionExpiresMay 22, 20
                Otary




                                                                                                                8
              26098767.vt




                                                                                                   8 of 8
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                                                            INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 17 of 32 PageID
                                                                     RECEIVED       #: 21
                                                                               NYSCEF:  11/25/2020




          SUPREME                   COURT                STATE              OF      NEW YORK
          COUNTY                OF        RICHMOND

                                                                                                            X



          PETER           GRANTON,



                                                         Plaintiff,




                                                                                       VERIFIED                       BILL          OF PARTICULARS
          -against-                                                                     Index          No:           # 150389/2020



          LOWES            HOME                CENTERS,                     LLC,




                                                         Defendant



                                                                                                                      X


                      PLEASE                 TAKE             NOTICE,                that     the       following                   constitutes             Plaintiffs             PETER              GRANTON's

              response                   through           his      atterñey,             THE         LAW             OFFICES                   OF     JAMES                MALEADY,                  PC,     to
              Defendants'
                                             Demand                   for   A     Verified           Bill       of    Particulars:




              1.        Peter            Granton              has       only       used       this          name          as        his     only      name.




              2.      Plaintiff            resides            on      289        Lander         Ave          Staten             Island          New         York,          10314          presently           and   at   the

              time        of    the        occurrence.




              3.     Plaintiff's            date         of    birth        and      Social          Security                will      be     provided              at     Plaintiffs           deposition.




              4.    The         date        of     the     occurrence                  was       Sunday,                  February                 26th,         2017        at    2:45        pm.




               5. The           incident             occurred               at     a Lowes             Stores             located             on      Forest             Avenue,          Staten         island.

         in aisle       37,        the     tile     aisle.




             6.     Plaintiff            was       shoppiñg                 at    Lowes         with            his    wife         Christine              and      his     father        in    !aw    Sal     in




                                                                                                       1 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                                                                                             INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 18 of 32 PageID
                                                                     RECEIVED       #: 22
                                                                               NYSCEF:  11/25/2020




         search             for      tiles        for        their         kitchen.               As      Plaintiff               was            looking             for       a box             of    tiles         in Aisle             37          and

         went          to     pull         out      a box             of     tiles        with          his     right           hand,            went           to     support               the        box          with         right            hand,

         when           the        box           came             out        it was            extremely                   heavy             Plaintiff               could        not            hold          the      box         of        tiles

         forcing             his       left      arm         to       hyperextend                        and        resulted                  in his            biceps           tendon                 to      tear.




                7.      Plaintiff                was         shopping                    for     tiles        for     the         kitchen.




                8.      Lowes                 was        careless                   and         negligence                       because                 in     placing               the           extremely                 heavy                 tile       boxes

                on      top          of     each          other              in an         upper              bin     of        the     stores             shelves               without                 placing               notices                    of      the

                heavy              weight               of      the        boxes.




                9. To             be       provided                   following                 completion                      of    depositions.




                10.         Plaintiff             suffered                   from         a complete                       tear        at     the       insertion                of        the        biceps            tendon                  with           edema

                exteñding                      proximally                     into       the       musculotendinous                                     junction.                There                is retraction                      of     the

                attachment                        approximately                             2 cm.             There              is a proteble                        tear       of        the        lacertus               fibrosus.                     Brachilis

                tendon                 attachment                       intact.




                11.         Not        Applicable.




                12.         Plaintiff             was           treated              by        Circle           Urgent                Care,          2960             Victory              Blvd,          Staten               Island,                NY            on     the

                date          of the             occurrence.                         Thereafter,                      he        was          seen          at        Healthcare                       Associates                    at        3311                Hylan

                Blvd.,             Staten               Island,              NY       by        physicians                      and         physician                  assistants.                     An       MRI          of     the            left        elbow

                was           performed                      at       Radiology                   Services                  of        New         York,           2777           Hylan                Blvd.          Staten               Island,                 NY
                10306              on         03/1/2017.                      He had               surgery                 at     Metropolitan                        Surgical                   Institute              on     March                  16,          2017.

                Following                     surgery,                  he     had          physical                therapy                 at     One          on         One        Physical                  Therapy,                      33      Richmond

                Hill        Road,             Staten               Island,               NY       10314.




                13.         Plaintiff             claims              that         the         injury         was          permanent                       in    nature           in that               it limits            the         total             range           of

         motion             within            the        left        upper           arm          and          causes                 decreased                      ability          to     lift     objects               using             the          left     arm.




                14.          Not          Applicable.




                15.         To       be        provided.



                16.           Plaintiff             was           out         of     work          for        approximately                          3 months.




                                                                                                                        2 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                            INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 19 of 32 PageID
                                                                     RECEIVED       #: 23
                                                                               NYSCEF:  11/25/2020




             17.    To      be        provided.




             18.    To      be        provided.




              19.   There             is no      claim        for    self   employment                  income.



             20.    To      be        provided           to    the     extent          applicable.




         Dated:     Staten             Island,       NY



                    April        2,    2020




                                                                                Yours,        etc.,




                                                                                LAW        OFFICES            OF    JAMES   MALEADY,   PC

                                                                                292      Nelson         Avenue

                                                                                Staten        Island,       NY     10308

                                                                                Tel     # (347)         452-3703

                                                                                Fax#       (718)        317-5903

                                                                                Email:maleady@nyaccident.com




                                                                                              3 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                                                      INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 20 of 32 PageID
                                                                     RECEIVED       #: 24
                                                                               NYSCEF:  11/25/2020




         SUPREME                COURT         STATE             OF NEW YORK
         COUNTY            OF RICHMOND
                                                                                                     X



         PETER           GRANTON,




                                                   Plaintiff,

                                          RESPONSE                     TO DEMAND                     FOR          MEDICAL                  RECORDS                AND AUTHORIZATIONS
          -against-                                                                Index        # 150777/2019



         LOWES             HOME           CENTERS,                    LLC,




                                             Defendant.




                                                                                                     X



         PLEASE           TAKE       NOTICE,             that     the        Plaintiff,      PETER                GRANTON,                     through     their         attorneys,             LAW           OFFICES
                                                                                                                                                Defeñdañts'
         OF   JAMES             MALEADY,              PC.,       provides             the   following              response               to                             Demand            for

         Authorizations:




               1) Plaintiff         was      treated            by     Circle          Urgent             Care,         2960         Victory           Blvd,      Staten            Island,           NY         on     the

              date       of the      occurrence.                     Thereafter,                he    was          seen         at    Healthcare                 Associates                at    3311            Hylan

               Blvd.,      Staten         isiañd,           NY        by    physicians                and         physician               assistants.             An      MRI         of   the        left      elbow

              was        performed            at     Radiology                 Services              of    New          York,        2777            Hylan       Blvd.       Staten             Island,          NY

               10306        on    03/1/2017.                 He       had       surgery          at       Metropolitan                    Surgical           Institute         on      March              16,     2017.

              Following           surgery,             he       had        physical          therapy              at     One         on        One     Physical           Therapy,               33          Richmond

              Hill      Road,       Staten          Island,           NY       10314.




              2) Records            and      authorizations                  for    the     healthcare                 providers               are   provided.




                                                                                                 4 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                       INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 21 of 32 PageID
                                                                     RECEIVED       #: 25
                                                                               NYSCEF:  11/25/2020




         Dated:    Staten        Island,   NY



                  April     2,   2020




                                                Yours,etc.




                                                 LAW       OFFICES            OF    JAMES   MALEADY,       PC



                                                 292      Nelson         Avenue




                                                 Staten       Island,       NY     10308




                                                Tel    # (347)          452-3703




                                                Fax#       (718)        317-5903




                                                Email:maleady@nyaccident.com




                                                 5 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                            INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 22 of 32 PageID
                                                                     RECEIVED       #: 26
                                                                               NYSCEF:  11/25/2020




         SUPREME              COURT        STATE             OF NEW YORK


         COUNTY              OF RICHMOND
                                                                                         X



         PETER         GRANTON,




                                               Plaintiff

                                                              RESPONSE              TO       DEMAND             FOR         STATEMENTS

         -against-                                                                     Index      # 151999/2019



         LOWES           HOME         CENTERS,                 LLC,




                                                    Defendant.



                                                                                       X



         PLEASE         TAKE        NOTICE,           that    the    Plaintiff,     PETER         GRANTON,                  through     their   attomeys,        LAW     OFFICES
                                                                                                                             Defendants'
         OF JAMES             MALEADY,              PC.,     provides        the   feliewing       response            to                       Demand        for   Statements:



                      Plaintiff     does      not    have      any      written    statements            from    the        Defeñdant.



         Dated:      Staten       Island,NY

                     April    3, 2020




                                                                                      JAMES         A.    MALEADY,                ESQ.

                                                                                       LAW       OFFICES          OF JAMES               MALEADY,           PC

                                                                                       292      Nelson       Avenue

                                                                                       Staten      Island,       NY 10308

                                                                                       Tel     # (347)       452-3703

                                                                                       Fax#      (718)     317-5903




                                                                                       6 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                           INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 23 of 32 PageID
                                                                     RECEIVED       #: 27
                                                                               NYSCEF:  11/25/2020




         SUPREME              COURT          STATE          OF NEW YORK
         COUNTY              OF RICHMOND
                                                                                       X



         PETER          GRANTON,




                                               Plaintiff

                                                                                       RESPONSE                  TO DEMAND                FOR     WITNESSES

        -against-                                                                                      Index       # 151999/19



         LOWES           HOME          CENTERS,               LLC,




                                                      Defendants.



                                                                                  X


         PLEASE         TAKE         NOTICE,         that    the   Plaintiff,         PETER           GRANTON,           , through         their  attomeys,    LAW
                                                                                                                                             Defeñdañts'
        OFFICES              OF JAMES          MALEADY,              PC.,       provides        the    following       response          to                   Demañd   for

        Witnesses:



        Plaintiff    was      with    his    wife   and      her   father       who        witnesses       the     occurrence.



        Dated:       Staten      Island,NY



                     April    2, 2020

                                                                                                                 JAMES         A.    MALEADY,          ESQ.

                                                                                                   LAW      OFFICES             OF JAMES           MALEADY,      PC

                                                                                                                         292        Nelson    Avenue

                                                                                                                     Staten         Island,     NY 10308

                                                                                                                          Tel       # (347)     452-3703

                                                                                                                          Fax#        (718)     317-5903

                                                                                                           Email:bbmmaleady2@gmail.com




                                                                                           7 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                                            INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 24 of 32 PageID
                                                                     RECEIVED       #: 28
                                                                               NYSCEF:  11/25/2020




        SUPREME                COURT           STATE              OF NEW YORK
        COUNTY           OF RICHMOND
                                                                                                  X



        PETER           GRANTON,




                                                     Plaintiff,

                                                                                 RESPONSE                    TO DEMAND                  FOR       EXPERT
                                                                                 WITNESSES


                     -against-                                                   Index        # 150646/2019



        LOWES            HOME               CENTERS,                 LLC,




                                                                  Defendant.



                                                                                        __X



        PLEASE          TAKE           NOTICE,             that     the   Plaintiff,        PETER            GRANTON,                 through        their     attorneys,           LAW
                                                                                                                                                           Defendants'
        OFFICES              OF JAMES                MALEADY,               PC.,       provides        the     following         response           to                             Demañd            for

        Expert       Witnesses:



        Plaintiff     has      yet     to   retain       expert       witnesses            in the      above       captioned             matter.          Plaintiff     reserves         the    right      to

        retain      expert       witnesses             in accord          with     CPLR           3101(d).       Upon       retaining            expert       witnesses,           Plaintiff        will

        exchange             in accord         with       CPLR        3101(d).




        Dated:        Staten           Island,NY



                      April       2,    2020

                                                                                                              JAMES             A.    MALEADY,                  ESQ.

                                                                                                       LAW        OFFICES                 OF      JAMES               MALEADY,                 PC

                                                                                                                  292       Nelson             Avenue

                                                                                                                   Staten            Island,       NY       10308

                                                                                                                   Tel      #    (347)         452-3703




                                                                                                  8 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                                         INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 25 of 32 PageID
                                                                     RECEIVED       #: 29
                                                                               NYSCEF:  11/25/2020




         SUPREME           COURT          STATE               OF NEW YORK
         COUNTY          OF RICHMOND
                                                                                    _X

         PETER       GRANTON,




                                                Plaintiff

                                                                             RESPONSE                    TODEMANDFORDAMAGES


                  -against-                                                  Index         # 150777/2019


         LOWES          HOME            CENTERS,                LLC,



                                                  Defendants.



                                                                                       X


         PLEASE      TAKE         NOTICE,             that     the     Plaintiff,       PETER            GRANTON,                 through         his    attomeys,           LAW         OFFICES
                                                                                                                                   Defeñdañts'
         OF JAMES          MALEADY,                PC.,       provides         the     faliGwing         response            to                             Demand           for    Damages:



                  Plaintiff      is seeking           fair,    reasonable              and       just    compensation                as     determined              by   a jury      or judge        to be

                  appropriate            compensation                  for   Plaintiff's          pain    and     suffering          and      loss      of enjoyment               in life    both   for
                  time     of the       happenstance                 of the         occurrence           until    the   matter            comes         to trial     and     for   the    future     from

                  the    time     thereforth.



                  Dated:        Staten      Island,           NY
                                April    2, 2020




                                                                                                          JAMES         A.        MALEADY,              ESQ
                                                                                                          LAW      OFFICES                OF JAMES                 MALEADY,              PC

                                                                                                          292     Nelson           Avenue         Staten           Island,     NY 10308
                                                                                                          Tel    # (347)          452-3703

                                                                                                          Fax#     (718)          317-5903

         SUPREME          COURT           STATE              OF NEW YORK




                                                                                            9 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                                   INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 26 of 32 PageID
                                                                     RECEIVED       #: 30
                                                                               NYSCEF:  11/25/2020




         COUNTY               OF RICHMOND

                                                                                             X



         PETER               GRANTON,




                                              Plaintiff,

                                                                          RESPONSE                 TO LIEN            INFORMATION



                      -against-                                           Index        # 151999/2019



        LOWES                HOME       CENTERS,            LLC,




                                              Defendant.



                                                                                        X



        PLEASE           TAKE       NOTICE,         that   the      Plaintiff,        PETER            GRANTON,               through      their      attorñêys,            LAW
                                                                                                                                                   Defendants'
        OFFICES              OF JAMES         MALEADY,               PC.,        provides        the    following           response       to                           Demand    for

        Lien     Information:



        The      Plaintiff     is not    aware     of any        entity     or     individual          who      is asserting        a lien      against       Plaintiff's

        recovery.



        Dated:       April     2, 2020



                      Staten      Island,     NY




                                                                                                   JAMES             A.     MALEADY,                ESQ.

                                                                            LAW         OFFICES                OF    JAMES             MALEADY,              PC

                                                                                                              292    Nelson        Avenue


                                                                                                        Staten        Island,       NY     10308

                                                                                                        Tel     # (347)         452-3703


                                                                                                        Fax#        (718)       317-5903




                                                                                            10 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                                         INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 27 of 32 PageID
                                                                     RECEIVED       #: 31
                                                                               NYSCEF:  11/25/2020




        SUPREME               COURT          STATE          OF NEW YORK
        COUNTY               OF RICHMOND
                                                                                           X


         PETER          GRANTON,




                                              Plaintiff

                                                             RESPONSE                      TO        DEMAND           FOR          PHOTOGRAPHS

        -against-                                                                              Index       # 150777/2019



        LOWES            HOME          CENTERS,                LLC,




        Defendant.



                                                                                     X


        PLEASE          TAKE       NOTICE,           that     the      Plaintiff,           PETER            GRANTON,               through     his     attomey,             LAW       OFFICES
                                                                                                                                    Defendañts'
        OF JAMES              MALEADY,             PC.,     provides           the    fcliowing              response         to                         Demand              for
        Photographs:



                                 Plaintiff     has        attached          photographs                    of the    vehicles         involved        in the        collision.       Plaintiff

                                 has      attached          photographs               of       the   !ocation        of the     occurrence.             Plaintiff         has      attached

                                 photographs               depicting          Plaintiff's            injuries       and   damages           following          this     occurrence.



        Dated:      Staten      island,       NY



                     April    2, 2020

                                                                            JAMES               A.    MALEADY,            ESQ.

                                                                             LAW       OFFICES                  OF JAMES             MALEADY,             PC

                                                                            292       Nelson             Avenue

                                                                            Staten             Island,       NY 10308

                                                                            Tel      # (347)             452-3703

                                                                            Fax#           (718)         317-5903




                                                                                               11 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                             INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 28 of 32 PageID
                                                                     RECEIVED       #: 32
                                                                               NYSCEF:  11/25/2020




                                      Email:   maleady@nyaccidênt.com




                                               12 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                                       INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 29 of 32 PageID
                                                                     RECEIVED       #: 33
                                                                               NYSCEF:  11/25/2020




         SUPREME               COURT         STATE             OF NEW YORK
         COUNTY              OF RICHMOND
                                                                                        .X




         PETER          GRANTON,




                                                  Plaintiff,

                                                                                                            RESPONSE                   TODEMANDFOR
                                                                                                             MEDICARE                  & MEDICAID               INFORMATION



         -against-                                                                            Index       # 151999/2019



          LOWES              HOME         CENTERS,                LLC,



                                                  Defendants.




                                                           .                                 X



                     PLEASE            TAKE         NOTICE,         that     the      Plaintiff,         PETER           GRANTON,                 through     their        attorneys,           LAW
                                                                                                                                                        Defendants'
         OFFICES             OF JAMES             MALEADY,            PC.,         provides           the    fclicwing           response           to                          Demand           for

         Medicare        and      Medicaid           Information:



                                   Upon         infarmation         and     belief,       The         Plaintiff        is not     presently           and    was     not    at any       time    during   the

         pendency            of this   action       a recipient          of either        Medicare                or   Medicaid.



         Dated:      Staten       Island,        NY



                     April      2, 2020

                                                                                                                         JAMES           A.    MALEADY,              ESQ.

                                                                                                          LAW          OFFICES           OF JAMES              MALEADY,                 PC

                                                                                                                                   292        Nelson        Avenue

                                                                                                                                Staten        Island,       NY 10308

                                                                                                                                 Tel     # (347)        452-3703

                                                                                                                                 Fax#         (718)     317-5903




                                                                                             13 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                                       INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 30 of 32 PageID
                                                                     RECEIVED       #: 34
                                                                               NYSCEF:  11/25/2020




         SUPREME                COURT         STATE             OF NEW YORK

         COUNTY            OF RICHMOND

                  ..                                                                               X



         PETER           GRANTON,




                                                 Plaintiffs

                                                                                RESPONSE                   TO SOCIAL             MEDIA

                                                                                   ACCOUNT                 INFORMATION


         -against-        Index    #    150777/2019



         LOWES            HOME          CENTERS,                    LLC,




                                                        Defendant.



                                                                                                  X




         PLEASE           TAKE      NOTICE,              that    the       Plaintiff,       PETER          GRANTON               through     their        attorneys,        LAW        OFFICES
                                                                                                                                   Defeñdañts'
         OF JAMES               MALEADY,            PC.,        provides           the     following        response        to                            Demañd          for   Social     Media

         Information:



                                  The       Plaintiff      shall       supply           a full   and   complete           response            with    respect      to her       Social    Media

                                   presence             including          account           information         to the     extent          applicable       at her      deposition.



         Dated:        Staten     Island,       NY



                       April    2, 2020

                                                                                                                       JAMES           A.    MALEADY,             ESQ.

                                                                                                           LAW    OFFICES              OF JAMES              MALEADY,             PC

                                                                                                                                 292        Nelson       Avenue

                                                                                                                            Staten          Island,      NY 10308




                                                                                                 14 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                                          INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 31 of 32 PageID
                                                                     RECEIVED       #: 35
                                                                               NYSCEF:  11/25/2020




                                                                   VERIFICATIO_N




         STATE       OF NEW YORK                   )
                                                          :

         COUNTY             OF RICHMOND)


                     I,       f.           91      Bh                            , being                 sworn,       say:
                                                                                              duly




                     I am a                                                          in the     within      action;       I have        read     the


                                                                 V5'
         foregoing                                                                                            and      know       the    contents



         thereof,     the     same     is true     to my own       knowledge,          except        as to matters            therein          stated    to



         be a!!eged         upon     information        and   belief,   and     as   to those        ñiatters         I believe     them         to be



         true.




                                                                                 5ignature




         Sworn       to before       me on                                                      20




         Nota        Public

                                                                                      JAMES A. MALEADV
                                                                                 Notary Public-State of New Yeik
                                                                                        No. 02MA5028822
                                                                                  Qualified in Richmond Co
                                                                                Commission Expires Jurte 6




                                                                                 69 of 70
FILED: RICHMOND COUNTY CLERK 11/25/2020 12:26 PM                                                                                  INDEX NO. 150389/2020
         Case
NYSCEF DOC.   1:20-cv-06233-FB-RLM
            NO.  4                 Document 1-1 Filed 12/23/20 Page 32 of 32 PageID
                                                                     RECEIVED       #: 36
                                                                               NYSCEF:  11/25/2020




       Index#       151999/2019

       SUPREME           COURT         STATE         OF NEW YORK
       COUNTY          OF RICHMOND
                                                                      X




       PETER         GRANTON,




                                        Plaintiffs



       - against-




       LOWES          HOME        CENTERS,            LLC,




                                        Defendant.



                                                                      X


       VERIFIED          BILL     OF    PARTICULARS          AND     PLAINTIFF'S             DISCOVERY                  RESPONSES




                                                                   Certif              P      rsu      nt to    Rule    130




                                                                            JAMES           A.        ALEADY,           ESQ.


                                                                    LAW     OFFICES              OF     JAMES          MALEADY,     PC


                                                                            292      Nelson           Avenue


                                                                            Staten         Island,       NY     10308


                                                                            Tel     # (347)          452-3703


                                                                             Fax#     (718)          317-5903


                                                                            Email:         maleady@nyaccidentl.com




                                                                      70 of 70
